Order entered November 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00627-CR

                              DEON REESE EVANS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-28191-U

                                           ORDER
       The Court has before it appellant’s November 8, 2013 “objection” to the record.

Appellant contends the record is not complete because the clerk’s record does not contain the

jury charge for punishment, including the sentence assessed. Appellant further asserts that “there

should be no deadline” for his brief until the record is supplemented.        We will treat this

“objection” as a motion to supplement the record and to extend time to file appellant’s brief. As

such, we GRANT the motion.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing the jury charge for punishment, including the

punishment assessed.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/   LANA MYERS
                                                          JUSTICE